TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 9, 2018



                                      NO. 03-17-00524-CR


                               Michael Ray Ellsworth, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that the “Statute for Offense”

is “22.021(a)(1)(b)(i), (iv), (f) Penal Code.” The judgment, as modified, is affirmed. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.